Case 9:20-cv-82039-AMC Document 16 Entered on FLSD Docket 12/23/2020 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                     20-82039-CIV-CANNON

  LARRY KLAYMAN,

         Plaintiff,

  v.

  CABLE NEWS NETWORK, OLIVER DARCY,
  JEFFREY ZUCKER

        Defendants.
  ________________________________/

                       ORDER REQUIRING RESPONSE TO MOTIONS

         THIS CAUSE is before the Court upon the Plaintiff’s Motion for Clarification of the Order

  to Show Cause [ECF No. 9]. The Plaintiff requests that the Court grant additional time to reply to

  the Defendants’ Motions to Dismiss [ECF Nos. 6 and 7] while the Court considers the issues raised

  in the Order to Show Cause [ECF No. 9].

         Accordingly, it is ORDERED AND ADJUDGED that Plaintiff must file his response to

  the Defendants’ Motions to Dismiss no later than February 8, 2021. If Plaintiff fails to file a

  response, the Court shall consider the motions without the benefit of a response.

         DONE AND ORDERED in Chambers at Fort Pierce, Florida, on December 23, 2020.




                                                         _________________________________
                                                         AILEEN M. CANNON
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record

  Larry Klayman
  7050 W. Palmetto Park Road
  Boca Raton, Florida 33433-3426
